Case: 5:20-cv-00026-JMH Doc #: 18 Filed: 08/05/21 Page: 1 of 2 - Page ID#: 2618



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON


GLEN ALLEN TRUSTY,                     )
                                       )
     Plaintiff,                        )              Civil Case No.
                                       )              5:20-cv-26-JMH
v.                                     )
                                       )                  JUDGMENT
KILOLO KIJAKAZI,                       )
ACTING COMMISSIONER OF SOCIAL          )
SECURITY,                              )
                                       )
     Defendant.                        )

                                      ***

     In     accordance       with     the      Court’s      Order      entered

contemporaneously herewith, Rule 58 of the Federal Rules of Civil

Procedure, and pursuant to 42 U.S.C. § 405(g),

     IT IS ORDERED and ADJUDGED as follows:

     (1) Defendant Commissioner’s decision denying Plaintiff’s

disability claim is AFFIRMED;

     (2) Judgment is ENTERED in favor of Defendant Commissioner;

     (3) All remaining claims for relief or pending motions are

DENIED AS MOOT;

     (4) This matter is DISMISSED and STRICKEN FROM THE COURT’S

ACTIVE DOCKET; and

     (5) This is a FINAL and APPEALABLE JUDGMENT, and there is no

just cause for delay.

     This 5th day of August, 2021.
Case: 5:20-cv-00026-JMH Doc #: 18 Filed: 08/05/21 Page: 2 of 2 - Page ID#: 2619




                                       2
